Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU (US 2016/0183151 A1).
Regarding claim 1, WU discloses an apparatus for a user equipment (UE), comprising: 
a first wireless interface configured to be wirelessly coupled to a master node (MN) in evolved universal mobile telecommunications system terrestrial radio access network new radio-dual connectivity (EN-DC) with the MN and a secondary node (SN) (the UE 100 having a first wireless interface configured to communicate with a first base station 102, see figure 1 and ¶ 0019); 
a second wireless interface configured to be wirelessly coupled to the SN in EN-DC with the MN and SN (the communication 100 is configured to communication with the second base station 104 for dual connectivity, see figure 1 and ¶ 0020); 

a measurement reporting configuration for a measurement object configuration of the UE in EN-DC with the MN and the SN, the measurement reporting configuration including an indication that a measurement report be sent to the SN (the communication device 100 receives and processes the measuring report configuration from the second BS, see step 308, figures 1 and 3); 
apply the measurement reporting configuration to the measurement object configuration of the UE (the communication device 100 receives and processes the measuring configuration, see steps 308-310, 314; see figures 1 and 3); and 
generate the measurement report for transmission to the SN (the communication device 100 transmits the second measurement report to the second BS, see step 314, see figure 3). 
Regarding claim 2, WU discloses the message is a radio resource control (RRC) message (the measurement configurations are transmit via the RRC connection, see step 302-304, 308, see figure 3 and ¶ 0037).
Regarding claim 3, WU discloses process a second message from the MN, the second message comprising a second measurement reporting configuration for the measurement object configuration of the UE in EN-DC with the MN and the SN; apply the second measurement reporting configuration to the measurement object configuration of the UE; and generate a second measurement report for transmission to 
Regarding claim 4, WU discloses the second measurement reporting configuration includes an indication that a measurement report be sent to the MN (the first BS configures the RRC connection to the UE, see step 302; the first BS transmits a first measurement configuration via RRC to the UE, see step 304; and the first BS receives a first measurement report corresponding to the first measurement configuration, see step 312; see figure 3). 
Regarding claim 7, WU discloses  an apparatus (the second BS 104 , see figure 1) for a radio access network (RAN) node acting as a secondary node (SN) in evolved universal mobile telecommunications system terrestrial radio access network new radio-dual connectivity (EN-DC), comprising: 
a processor configured to: 
create a measurement reporting configuration for a measurement object configuration of a user equipment (UE) in EN-DC with a master node (MN) and the SN (the second BS transmits a second measurement configuration to the UE, see step 310, figure 3); 

process the measurement report from the UE (the second BS process the measurement report from UE, see steps 314-316, see figure 3). 
Regarding claim 8, WU discloses the measurement reporting configuration includes a configuration for the UE to transmit the measurement report directly to the SN (the second BS transmits the second measurement configuration to the UE directly or indirectly, see ¶ 0037). 
Regarding claim 9, WU discloses the measurement reporting configuration includes a configuration for the UE to transmit the measurement report to the MN to forward to the SN (the second BS transmits the second measurement configuration to the UE directly or indirectly, see ¶ 0037).  
Regarding claim 15, WU discloses  a method of configuring user equipment (UE) reporting in evolved universal mobile telecommunications system terrestrial radio access network new radio-dual connectivity (EN-DC) (either BS 102 or BS 104, see figure 1), the method comprising: 
creating a measurement reporting configuration for a measurement object configuration of the UE in EN-DC with a master node (MN) and a secondary node (SN) 
generating a message to the UE with the measurement reporting configuration (generating and transmitting the measurement configurations to the UE by either the first BS or the second BS, see steps 304-314, see figure 3); and 
processing the measurement report from the UE (see steps 314-316, see figure 3). 
Regarding claim 16, WU discloses the message is a radio resource control (RRC) message (the measurement configurations are transmit via the RRC connection, see step 302-304, 308, see figure 3; ¶ 0037).
Regarding claim 17, WU discloses processing the measurement report from the UE further comprises receiving the measurement report from the UE (receiving measurement report from the UE, see steps 312-314, see figure 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 10, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over WU in view of YI et al. (US 2016/0330680 A1), hereinafter YI.
Regarding claims 5 and 10, WU fails to explicitly disclose generate the measurement report for transmission to the SN further comprises to generate the measurement report to include data for the SN to share with the MN or the processor is further configured to provide the measurement reporting configuration to the MN using an Xn link.
In the same field of endeavor, YI discloses regardless of configuration, reports may be transmitted only to MeNB and exchange between two eNBs can be done via X2/Xn signaling. appr4: It follows corresponding configuration. That is, regardless of measurement object configuration, reporting may follow measurement report 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate YI’s teaching in the network taught by WU in order to coordinate between the serving access point and the target access point for setting up dual connectivity.

Regarding claim 18, WU fails to explicitly disclose generating a message to the UE with the measurement reporting configuration further comprises: providing the measurement reporting configuration to the MN; and processing an indication of approval of the measurement reporting configuration from the MN.
In the same field of endeavor, YI discloses regardless of configuration, reports may be transmitted only to MeNB and exchange between two eNBs can be done via X2/Xn signaling. appr4: It follows corresponding configuration. That is, regardless of measurement object configuration, reporting may follow measurement report configuration such that if measurement objects are configured by each eNB, yet, report may be reported only to PCell for example (see ¶ 0119).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate YI’s teaching in the network taught by WU in order to coordinate between the serving access point and the target access point for setting up dual connectivity.

6  is/are rejected under 35 U.S.C. 103 as being unpatentable over WU in view of BAI et al. (US 2015/0365854 A1), hereinafter BAI.
Regarding claim 6, WU fails to disclose the processor is further configured to: determine that the SN has been released, a connection to the SN has failed, or an SN change has been accomplished; and autonomously reconfigure the measurement object configuration of the UE to assign measurement reports from the SN to the MN.
In the same field of endeavor, BAI discloses a user device in a dual connection mode detect link failure and the user device determine whether to reconnect with different macro base station or different local area base station (see ¶ 0003-0005).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention wad filed to incorporate BAI’s teaching in the network taught by WU in order to constantly seeking to increase the efficiency of their communication spectrum usage and to identify new portions of the communication spectrum that can be used. 

Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over WU in view of DALSGAARD et al. (US 2018/0332512 A1), hereinafter DALSGAARD.
Regarding claim 11, WU fails to disclose the measurement reporting configuration is configured to override conflicts with a measurement reporting configuration provided by the MN.
In the same field of endeavor, DALSGAARD discloses that configuration information from the SCell may override some of the parameter at an UE (see ¶ 0060).
DALSGAARD’s teaching in the network taught by WU in order to set a scheme for resolving when conflicting configuration information are received at the UE. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU in view of BAEK et al. (US 2015/0131578 A1), hereinafter BAEK.
Regarding claim 12, WU fails to explicitly disclose that the measurement report is for an inter-frequency measurement report. 
In the same field of endeavor, BAEK discloses the measurement report is for an inter-frequency measurement report or intra-frequency measurement report (see ¶ 0122).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate BAEK’s teaching in the network taught by WU in order to coordinate between the serving access point and the target access point for setting up dual connectivity.

Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over WU in view of TSENG (US 2016/0095004 A1).
Regarding claim 14, WU fails to disclose that the processor is a baseband processor. 	In the same field of endeavor, TSENG the UE with dual connection capability is provides with baseband modules for processing received baseband signals (see ¶ 0026).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate TSENG’s teaching in the UE device taught by WU in order take advantage of widely used processors or modules for processing RF signals. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412